Sullivan, C. J.
This case was decided at tbe last term and is now before ns on motion for a rebearing. In tbe brief filed in support of tbe motion the distinguished counsel for respondents has with considerable ardor attacked, not only tbe decision, but what be supposes to be its implications. Tbe questions discussed are important and they have received our most serious consideration,. We have again with great care gone over tbe arguments of counsel and have again critically examined all of tbe adjudged cases bearing directly or indirectly upon tbe points in controversy. Tbe decision of tbe supreme court of Michigan — a decision rendered by a divided bench — may, perhaps, be regarded as an authority in favor of one of tbe positions for which respondents contend, but opposed to that case are tbe *878unanimous judgments of the highest courts of Ohio and Wisconsin. Other cases cited in the briefs are based upon constitutional provisions essentially different from' ours and are therefore entitled to but little weight as precedents. The fact that there has been Bible reading and religious exercises in many of the public schools ever since the present constitution was adopted is cited as evidence of a contemporaneous and practical construction in favor of the practice; but in our opinion, it is rather to be regarded as evidence of the temperate and tolerant spirit of our people, of the Avaning influence of doctrinal differences and of a clearer and more general perception of the cardinal truth that, after all, Christianity is greater than creed. It has been the policy of some rulers, as, for instance, Catherine de Medici, to strengthen the throne by dividing the people; but in this country it has been the constant policy of government to unite the people, to bring them closer and closer together, to dissipate race and religious prejudices and to fuse their sentiments and aspirations. One of the means to accomplish, this end was to give all religious sects and systems a free field and no favors. So far as religion is concerned the laissez-faire theory of government has been given the Avidest possible scope. The suggestion that it is the duty of government to teach religion has no basis whatever in the constitution or laws of this state, nor in the history of our people. The teaching of religion Avould mean teaching the system of faith and Avorship of one or more of the religious sects; it would mean sectarianism in the public schools, and to put sectarianism into the schools Avould, according to the opinion prevailing when the constitution was ratified, be to put venom into the body politic. In section á of the bill of rights we find this language: “Religion, morality, and knowledge, however, being essential to good government, it shall be the duty of the legislature to pass suitable laws to protect every religious denomination in the peaceable enjoyment of its OAvn mode of public Avorship, and to encourage schools and the means of instruction.” There is *879no uncertainty as to the meaning of this clause; there is no room for construction; and where, as Judge Cooley has said, the meaning of an instrument is plainly declared by the instrument itself, courts are hot at liberty to search elsewhere. The duty of the state with respect to religion —its whole duty — is “to protect every religious denomination in the peaceable enjoyment of its own mode of public worship.” This duty is not due alone to the different denominations of the Christian religion, but is due to every religious body, organization or society whose members are accustomed to come together for the purpose of worshiping the Supreme Being. The framers of the constitution, after expressing their gratitude to Almighty God for freedom, declared that the right of all persons to worship according to the dictates of their own consciences is a natural and indefeasible right. This.right of the relator has been infringed. Without his consent and over his protest his children have been compelled to attend divine worship and to participate in it. They have been obliged to give homage to God, not according to the dictates of their own consciences or the consciences of their parents, but according to the dictates of the conscience of the teacher. Undoubtedly the teacher is a sincere and well-meaning young woman, and was actuated by the purest and best motives, but in discharging what she conceived to be an imperative duty to her Creator, she violated a right secured to the relator by the supreme law of the state. The regular morning exercises of the school consisted of a formal or improvised prayer, followed by the singing of Gospel Hymns, such as “Jesus, Lover of my Soul” and “When He Cometh.” In these exercises the pupils were compelled to join, and it -was their custom, when prayer was offered, to rise from their seats and stand in an attitude of reverence. It is said that the relator’s children were subjected to. no compulsion, but that is not true. It was not only their right to attend the school, but under the statute (Compiled Statutes, 1901, ch. 79, subdiv. 16, sec. 1), it was their duty to attend that school or some *880other. As the morning exercises were conducted during school hours, it is difficult to see how they could attend the school without attending worship. But in our view they were not only compelled to attend worship, but to participate in it. The school being in session, the right to command was vested in the teacher, and the duty of obedience imposed upon the pupils. Under such circumstances a request and a command have the same meaning. A request from one in authority is understood to be a mere euphemism; it is in fact a command in an inoffensive form. The teacher, in describing her manner of conducting the exercises, says that after reading from the Bible she “called upon” the pupils to rise, and that she “had them rise from their seats and stand” while she offered prayer. When we take into account the fact that she was dealing with children, it can hardly be doubted that any pupil who joined unwillingly in the exercises joined under compulsion. Whether Mr. Freeman was reasonable or unreasonable in objecting to his children actively or passively participating in the simple religious service conducted by the teacher, is altogether immaterial. Home men always have been unreasonable in such matters, and their right to continue to be unreasonable is guaranteed by the constitution and characterized as a natural and indefeasible right. The privilege of choosing when, where and how he shall worship is given unconditionally to every one. He may freely choose his own prayers, songs and postures; and none of these may be lawfully imposed upon him, either in the public schools or elsewhere, except possibly in the penal, reformatory or other institutions Avhere the state stands in loco parentis to the inmates. In order to make it entirely clear that the Bible Avas not read in the school as mere literature, and that the hymns were not sung as a vocal exercise and that the prayers were not offered for the sake of their reflex influence, but that the several acts were acts of religious homage and were intended to be devotional, we quote from the testimony of the teacher:
*881Q. Now, you say this matter of reading the Bible and singing of hymns was talked over by Mr. Odell at the time he employed you?
A. Yes, sir.
Q. Did you talk about any other branches that you were going to teach at that time?
A. I spoke about having new books; needing a new set of books.
Q. Why was it that you and he thought it proper and necessary that these exercises should be conducted?
A. One reason I spoke about it was because I had said at the beginning that I did not care to take the contract unless I had the privilege of having the exercises. I said I was in favor of doing all I could for the district, and was in favor of doing all I could to have a good school.
Q. Why did you think these exercises so important?
A. There was nothing only that I had always had them and I knew they had done away with them.
Q. And you couldn’t open school without them?
A. Not according to my belief; no, sir.
Q. According to your belief, then, these are very necessary as a part of the school exercises?
A. I think it is important to having reading of the Bible and singing of songs in the school.
Q. And then you think that the way you have of reading the Bible is very important?
A. I think it is the Book of all books.
Q. For what purpose do you read it?
A. For the benefit of myself and those with whom I come in contact.
Q. In what particular way do you expect to benefit yourself and the children?
A. I think there is a higher Being that has something to do with our actions, and I know in many instances I have been directed to do things right, wherein if I hadn’t trusted in Him, my Saviour, I would have been led away.
Q. And you read that book as religious exercises be*882cause you think it is important for that purpose, don’t you?
A. I think it is.
Q. Yes, and you read it because you think it is the word of God?
A. Yes, sir, I do.
Q. And you believe that sincerely?
A. Yes, sir, I do.
Q. And you select such parts to read as you think proper, don’t you?
A. Yes, sir, just as I think it would be best for the pupils and myself.
Q. And whenever you see fit to read, you read?
A. Yes, sir.
Q. And you read whatever you see fit to read?
A. Yes, sir.
Q. And did you read from the New Testament and the Old Testament both?
A. Yes, sir.
Q. And why do you consider it is necessary to offer a prayer?
A. I think Ave are taught to pray.
Q. Yes, you think it is done as an act of Avorship, the Avhole thing?
A. We think it is; yes, sir.
Q. Intended to worship God?
A. Yes, sir.”
It is said by Commissioner Ames that the morning exercises conducted by Miss Beecher constituted sectarian instruction. This conclusion is vigorously assailed, but, in our judgment, it is warranted by the evidence and Ave adhere to it. The decision does not, however, go to the extent of entirely excluding the Bible from the public schools. It goes only to the extent of denying the right to use it for the purpose of imparting sectarian instruction. The pith of the opinion is in the syllabus, which declares that “Exercises by a teacher in a public school in a school building, in school hours, and in the presence *883of the pupils, consisting of the reading of passages from the Bible, and in the singing of songs and hymns, and offering prayer to the Deity in accordance with the doctrines, beliefs, customs or usages of sectarian churches or religious organizations, is forbidden by the constitution of this state.” Certainly the Iliad may be read in the schools without inculcating a belief in the Olympic divinities, and the Koran may be read without teaching the Moslem faith. Why may not the Bible also be read without indoctrinating children in the creed or dogma of any sect? Its contents are largely historical and moral; its language is unequalled in purity and elegance; its style has never been surpassed; among the classics of our literature it stands pre-eminent. It has been suggested that the English Bible is, in a special and limited sense, a sectarian book. To be sure there are, according to the Catholic claim, vital points of difference with respect to faith and morals betwen it and the Douai version. In a Pennsylvania case cited by counsel for respondents, the author of the opinion says that he noted over fifty points of difference between the two versions, — some of them important and others trivial. These differences constitute the basis of some of the peculiarities of faith and practice that distinguish Catholicism from Protestantism and make the adherents of each a distinct Christian sect. But the fact that the King-James translation may be used to inculcate sectarian doctrines affords no presumption that it will be so used. The law does not forbid the use of the Bible in either version in the public schools; it'is not proscribed either by the constitution or the statutes, and the courts have no right to declare its use to be unlawful because it is possible or probable that those who are privileged to use it will misuse the privilege by attempting to propagate their own peculiar theological or ecclesiastical views and opinions. The point where the courts may rightfully intervene, and where they should intervene without hesitation, is where legitimate use has degenerated into abuse, — where a teacher employed to give *884secular instruction has violated the constitution by becoming a sectarian propagandist. That sectarian instruction may be given by the frequent reading, without note or comment, of judiciously selected passages, is, of course, obvious. A great modern philosopher — perhaps the greatest— has said that persistent iteration is the most effective means of forcing alien conceptions upon reluctant minds. Whether it is prudent or politic to permit Bible reading in the public schools, is a question for the school authorities to determine; but whether the practice of Bible reading has taken the form of sectarian instruction in a particular case is a question for the courts to determine upon j evidence. It can not be presumed that the law. has been J violated; the alleged violation must in every instance be/ established by competent proof. The value of the common schools as disseminators of knowledge and social levelers is well understood and justly appreciated, and there is little likelihood that the people will ever permit their usefulness to be impaired by sectarian controversies. When we consider that this is the first case of its kind ever presented to this court for decision, we feel assured that neither teachers nor school boards have been much inclined to bring discord into the schools for the chance of securing by indirection a slight sectarian advantage. But if the fact were otherwise, it could not in any way affect our conclusion. The section of the constitution which provides that “no sectarian instruction shall be allowed in any school or institution supported in whole or in part by the public funds set apart for educational purposes,”* can not, under any canon of construction with which we are acquainted, be held to mean that neither the Bible, nor any part of it, from Genesis to the Revelation, may be read in the educational institutions fostered by the state. We do not wish to be understood as either countenancing or discountenancing the reading of the Bible in the public schools. Even where it is an irritant element, the question whether its legitimate use shall be continued or *885discontinued is an administrative and not a judicial question ; it belongs to the school authorities, not to the courts.
The motion for a rehearing is overruled and the judgment heretofore rendered is adhered to.
Former judgment adhered to.

 Sec. IX, art. 8.